Mr. Justice Ramírez Bages,
with whom Mr. Justice Blanco Lugo concurs, dissenting.
San Juan, Puerto Rico, October 13, 1965
Because I am not in agreement with the terms of the opinion entered in this case by my Brother Hernández Matos, I feel bound to dissent for the reasons hereinafter stated.
The prosecuting attorney made reference to the absence of alibi proof or of an explanation for the reason of why the girl testified or of the fact as to whether her parents forced her to testify. In other words, the statements of the prosecuting attorney could reasonably refer to the fact that the defendant failed to offer testimonies of the witnesses and not to the fact that he did not testify. As said facts *710could be established through evidence of other witnesses, it may not be reasonably and necessarily inferred that reference was being made to defendant’s silence. In my judgment the comment in question does not violate the constitutional guarantee because it did not make direct reference to defendant’s silence. It cannot be considered either as indirect reference to said silence inasmuch as its scope is limited to pointing out the defenses defendant could have adduced and they could have been proved by the testimony of other witnesses. In People v. Cotto Torres, 88 P.R.R. 22 (1963), we said that the statement of the prosecuting attorney in opposing the testimony of a witness — who was going to testify on what the defendant said — because “the defendant is here to say it, if he wants to say it,” does not constitute a comment on the silence of the defendant because “it was not expressly stated, nor may it be inferred from said comment, that any insinuation was made as to defendant’s silence.”
In United States v. Wright, 309 F.2d 735 (7th Cir. 1962), the statement of the prosecuting attorney to the jury was sustained: that “You heard the evidence from the witness stand under oath, and as to Defendant . . . Wright it is unrefuted and undenied. Out of one hundred and seventy million people in the United States not one witness took that stand to refute the Government’s case. Not from New York or anywhere they would come.” Upon sustaining this statement the court said:
“The Supreme Court has held that the Fifth Amendment and 18 U.S.C. § 3481 preclude any comment or argument about a defendant’s failure to take the stand in a criminal trial. . . . This rule, however, must be interpreted in the light of reason and it must appear that ‘the language used was manifestly intended or was of such character that the jury would naturally and necessarily take it to be a comment on the failure of the accused. . . .” We are in accord with what was said in Lang-ford. . . .”
*711In Langford v. United States, 178 F.2d 48 (9th Cir. 1949), in his argument to the jury the prosecuting attorney said: “I think it is significant that the defendant did not go on the stand and the defendant has no witness to impeach the stories of Miss Jones and Mr. Bryant.” The court sustained this statement ruling to the effect that:
“The comment which is prohibited is one which is likely to suggest that the jury should draw adverse inferences from the accused’s failure to testify. The substance of the remark here made was that the testimony of Miss Jones and Mr. Bryant was not contradicted. It is true that the prosecutor prefaced this by referring to the fact that the defendant did not go on the stand, a fact which the jury of course knew. But we do not think that the statement, considered in its entirety, would increase the likelihood that the jury would draw adverse inferences from defendant’s failure to testify. And, except in those special cases where it appears that the accused himself is the only one who could possibly contradict the government’s testimony, Linden v. U.S., 3 Cir., 296 F. 104, the prosecutor may properly call attention to the fact that the testimony of the government witnesses has not been contradicted.”
The opinion in Langford, supra, as well as that in Wright, supra, were more recently sustained in Sterling v. United States, 333 F.2d 443 (9th Cir. 1964), cert. denied, 379 U.S. 933. The statements of the prosecuting attorney sustained as not improper were to the effect that:
“Now, in this case no evidence was offered by the defense to controvert the obvious circumstantial evidence of intent. . . .
“There was no evidence offered by the defense to show that this was their whiskey. There was no evidence offered by the defense to show that this was a mistake.”
The court ruled that there was merit in the statement of the prosecuting attorney sustaining that this statement was not improper, that the appellant was not the only person who could have been introduced as witness to establish his *712lack of intention. United States v. Borda, 285 F.2d 405 (4th Cir. 1961), cert. denied, 365 U.S. 844.
In State v. Maxwell, 376 S.W.2d 170 (Mo. 1964), it was held as correct for the prosecuting attorney to ask in his closing argument: “Did the defense offer any testimony that he was somewhere else at the time of this occurrence?” State v. Hayzlett, 265 S.W.2d 321 (Mo. 1954); Alford v. State, 255 S.W.2d 519 (Texas 1953); Francis v. Commonwealth, 224 S.W.2d 163 (Ky. 1949); Cascio v. State, 210 S.W.2d 897 (Ark. 1948).
In the case of Griffin v. California, 380 U.S. 609 (1965), on which the majority opinion mostly rests is not at odds either with our conclusion inasmuch as the prosecuting attorney’s comment in this case made direct reference to defendant’s silence. There could not have been any doubt in this because at the end of his comment the prosecuting attorney added: “These things he [defendant] has not seen fit to take the stand and deny or explain.”
Even supposing that the prosecuting attorney’s comments were considered as an improper reference to the silence of the defendant, they did not constitute a violation of the constitutional guarantee because they were induced and provoked by the defense itself upon inquiring in turn, after declaring that it did not have any other evidence, “what could the defendant do in a case like this, but to say that this is not true?” The rule established is that the guarantee referred to becomes inoperative when the defense induces and provokes the prosecuting attorney’s comments or “its relation with that expressed by the defense results clear.” People v. Verdejo Meléndez, 88 P.R.R. 202 (1963). Comment on Defendant’s Failure to Testify, 4 Hastings L.J. 63, 66 (1952-53). Cf. People v. Estrada, 51 P.R.R. 791, 796, 797 (1937). So, in Baker v. United States, 115 F.2d 533 (8th Cir. 1940), cert. denied, 312 U.S. 692, in which the defendant did not testify, his attorney informed the jury that “this *713man Bunker had testified that Norman Baker [the defendant] had said . . . that he would rob the suckers of America of a million dollars or more. I don’t know what you thought about Bunker. ... I think the e-r ought to be left off his name — and he ought to be called pure Bunk.” To this the prosecuting attorney replied that “If Bunker is a Bunk, why didn’t you prove it? But they were silent — they are as dumb as the dead and silent as the tomb until they come to argue and then they want to denounce the fellow.” The court stated: “It thus appears that counsel for defendants provoked the remarks of the Assistant District Attorney by assailing the veracity and credibility of Bunker. Counsel may make any argument which is based upon evidence or reasonable inferences therefrom and may reply to argument of opposing counsel, and in doing so may malee statements which might otherwise be improper” (Italics ours.) Malone v. United States, 94 F.2d 281 (7th Cir. 1938). A fair reply to attorney’s argument does not violate either the constitution or the statute. Comeriato v. United States, 58 F.2d 557 (4th Cir. 1963); Rice v. United States, 35 F.2d 689 (2d Cir. 1929); Kearns v. United States, 27 F.2d 854 (9th Cir. 1928); People v. McElroy, 196 N.E.2d 651 (Ill. 1964); People v. Hynes, 187 N.E.2d 252 (Ill. 1963); Freeman v. State, 216 S.W.2d 864 (Ark. 1949); Pedigo v. Texas, 160 S.W.2d 963 (Texas 1942); Teague v. State, 52 P.2d 91 (Okl. 1935).
For the foregoing reasons I conclude that said comment of the prosecuting attorney did not constitute a violation of the constitutional guarantee of not commenting defendant’s silence and, therefore, the judgment appealed from should be affirmed.